Citation Nr: 1013987	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  03-09 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to 
December 1989.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from an August 2002 rating 
decision, in which the RO denied entitlement to a TDIU.

In November 2005, the Veteran, accompanied by his 
representative, testified at a videoconference hearing before 
an Acting Veterans Law Judge.  A transcript of the hearing is 
associated with the record.  

In March 2006, the Board remanded the case to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
further development and consideration.  

In April 2008, the Veteran was advised that the Acting 
Veterans Law Judge who had presided over the November 2005 
hearing was no longer employed by the Board.  The Veteran was 
informed of his right to have another hearing before another 
Veterans Law Judge who will ultimately decide his appeal.  
The Veteran indicated he did not want another hearing in a 
May 2008 response.  The case has been reassigned to the 
undersigned. 

The case was remanded again in July 2008 for further 
development.

In September 2009, the Veteran submitted pertinent medical 
evidence, by way of a March 2009 statement from a Vocational 
Rehabilitation Counselor, directly to the Board, along with a 
written statement waiving initial review of this evidence by 
the RO.




FINDINGS OF FACT

1.  The Veteran is service-connected for postoperative 
residuals of left and right knee injuries, each separately 
rated as 30 percent disabling; and for arthritis due to 
trauma of the left and right knee, each separately rated as 
10 percent disabling.  The combined disability rating is 70 
percent with consideration of the bilateral factor.  

2.  The medical evidence does not demonstrate that the 
service-connected disabilities render the Veteran unable to 
secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126, was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim for 
TDIU in the August 2002 rating decision, he was provided 
notice of the VCAA in February 2002.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in October 2007, 
pertaining to the downstream disability rating and effective 
date elements of his claim, with subsequent re-adjudication 
in a June 2009 Supplemental Statement of the Case.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 
Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

The Veteran was afforded a VA examination in April 2005, 
December 2006, and September 2008.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examinations, Social Security Records 
(SSA), statements from his private physicians, and statements 
and testimony from the Veteran and his representative.  
Although the SSA records do not contain the determination, 
the Board finds there has been substantial compliance with 
its March 2006 remand instructions.  Specifically, the 
Veteran was denied SSA benefits as related to the December 
2006VA examiner and SSA records of file consists of the 
medical records used to make a determination.  The Board 
notes that the Court has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order"); Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (finding that a remand by the Board 
confers on the appellant the right to compliance with the 
remand orders).  Therefore, in light of the foregoing, the 
Board will proceed to review and decide the claim based on 
the evidence that is of record consistent with 38 C.F.R. § 
3.655 (2009).

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.

II.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the Veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).  All Veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
Veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

The Veteran contends that he is unable to sustain gainful 
employment with the restrictions placed on him as a result of 
his bilateral knee condition.  (See September 2003 Statement 
of Accredited Representative).

The Veteran is service-connected for postoperative residuals 
of left and right knee injuries, each separately rated as 30 
percent disabling; and for arthritis due to trauma of the 
left and right knee, each separately rated as 10 percent 
disabling.  With consideration of the bilateral factor, the 
combined disability rating is 70 percent.  Thus, the combined 
70 percent rating, for purposes of consideration of a TDIU, 
is viewed as a single disability rated 70 percent disabling, 
so the Veteran at least meets the threshold minimum 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  
However, the evidence must also show that he is, in fact, 
unable to secure or follow a substantially gainful occupation 
as a result of the single service-connected disability.

After reviewing the record, and for reasons discussed 
immediately below, the Board finds that the evidence does not 
demonstrate that the Veteran's service-connected disabilities 
are of such severity as to render him unable to secure or 
follow substantially gainful employment.

According to the evidence, including his July 2001 TDIU claim 
(VA Form 21-8940), the Veteran has not worked full-time since 
May 14, 2001.  On his TDIU claim, he reported that he 
graduated from high school and had two years of college.  He 
also received military electrical training, as well as 
computer science.

In a February 2001 written statement, the Veteran's private 
physician, Dr. P.M., stated, in part, that due to his 
arthritic knee condition, the Veteran has permanent 
restrictions and limitations.  He could not engage in 
recreational sporting activities, except for sedentary 
activities (i.e., bowling or golf).  He has permanent work 
restrictions of no bending, stooping, lifting more than 20 
pounds, crawling on his hands and knees, and working on 
ladders.  He further stated that standing for more than 4 
hours a day was not recommended.

In a June 2001 written statement, Dr. P.M. stated, in part, 
that the Veteran's prognosis was guarded and that he had 
physical limitations of no lifting, standing, or stooping.  
He was limited to sit-down work.  In an August 2001 private 
treatment record, Dr. P.M. stated that the Veteran was a 
candidate for work primarily sitting, but a maximum of two 
hours a day standing.  However, no repetitive bending, 
stooping, and lifting (more than 20 pounds from the floor to 
a bench position).  He further stated that the Veteran could 
do any type of bench work primarily in a sitting position and 
with limited standing.  He would not be permitted on ladders 
due to possible knee instability.  He further stated that:  
"it is my feeling that he is employable in a medium and 
sedentary job status."

VA treatment records dated from April 2002 to August 2002 
reflect complaints of and treatment for his knee condition.  
However, none of the treatment records discuss impact the 
knee condition has on the Veteran's employment.  However, an 
August 2002 treatment record encouraged the Veteran "to get 
back to work."

The Veteran underwent a VA examination in April 2005.  The 
Veteran reported that he had constant, sharp, stabbing pain; 
stiffness; and swelling.  He denied heat or redness.  He 
reported instability when rising from a seated position.  He 
also reported that his knees locked with prolonged walking.  
He also stated that repetitive use increased the pain and the 
swelling to incapacitation for approximately three days 
(i.e., causing flare ups).  He reported being unemployed 
secondary to his service-connected knee condition.  The 
Veteran was diagnosed with traumatic arthritis of the 
bilateral knee; prior anterior cruciate ligament injuries; 
and bilateral meniscal injuries.  The VA examiner stated that 
he could not find any instability of his knees.  He also 
stated, in part, that his bilateral knee condition may 
prevent his potential employment depending on the type of job 
and his duties.

The Veteran underwent a VA examination in December 2006.  The 
Veteran told the VA examiner that he had constant moderate 
pain and daily flare-ups.  The Veteran reported, in part, 
that he last worked in 2000 as an electronics technician.  He 
further reported that he was unable to complete training in 
computer programming through Vocational Rehabilitation 
classes.  However, he had a degree from Florida Memorial 
College for computer science.  The Veteran stated that he was 
unable to secure employment and that he has attempted to 
apply for various jobs, but was told that he was not eligible 
due to his medical condition.  The Veteran was diagnosed, in 
part, with right ACL tear and bilateral degenerative join 
disease of the knees.  The VA examiner opined that the 
current knee condition was less likely than not either alone 
or in aggregate to render him unable to secure or follow 
substantially gainful occupation.  His rationale was 
premised, in part, on the Veteran's education (i.e., computer 
science degree) and ability to do sedentary work.  He stated 
that there was absolutely no reason why the Veteran could not 
secure employment due to the knee condition.

The September 2008 VA examiner diagnosed the Veteran with 
bilateral anterior ligament tear; lateral release with 
surgical repair; and bilateral degenerative joint disease of 
the knees.  He stated that the Veteran's current diagnoses 
were less likely as not to render him unable to secure 
gainful employment.  The Veteran had an electronics degree, 
as well as computer science background, occupations that were 
amenable to performing in a sedentary manner.

In March 2009, the Veteran submitted a statement from a 
Vocational Rehabilitation Counselor that stated the Veteran 
was found medically infeasible for Vocational Rehabilitation 
because of the severity of the residuals of his knee 
condition that prevent him from standing or sitting for 
prolonged period of time.  The Veteran was referred for a 
comprehensive Independent Living evaluation.  (See Veteran's 
Vocational Rehabilitation file).

Although the Veteran applied for SSA disability benefits, the 
records associated with the Social Security application 
essentially consisted of duplicates of his VA records.  
Further, the Board notes that the Veteran was denied 
disability.

The Board acknowledges the Veteran's statements and testimony 
in this matter.  However, it is well established that as a 
lay person without medical training the Veteran is not 
competent to comment on medical matters, such as whether he 
is unemployable due to his service-connected disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board accordingly concludes that the majority of the 
medical evidence establishes that the Veteran is not 
currently precluded from substantially gainful employment due 
to his service-connected disabilities alone.  Although the 
Vocational Rehabilitation Counselor stated that the Veteran 
was found medically infeasible for Vocational Rehabilitation 
because of the severity of the residuals of his knee 
condition that prevent him from standing or sitting for 
prolonged period of time.  The greater weight of medical 
evidence of record does not support the notion that the 
Veteran's service-connected disabilities produce 
unemployability, or that the Veteran is unemployable at all.  
At recent VA examinations, it was specifically noted that the 
Veteran had an electronics degree, as well as computer 
science background, occupations that are amenable to 
performing in a sedentary manner.  In other words, the 
Veteran could assume a sedentary job.  Furthermore, it was 
determined that the current knee condition was less likely as 
not to render him unable to secure gainful employment.  As 
such, the Board finds that the current clinical evidence of 
record does not reflect a factor which takes the case outside 
the norm. 
 
In short, while the Board does not doubt that the Veteran's 
service-connected disabilities may have some impact on his 
ability to maintain certain types of employment, the current 
clinical evidence of record does not support the notion that 
the Veteran's service-connected disabilities are of such 
severity so as to preclude his participation in any form of 
substantially gainful employment.

In summary, based on the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to TDIU.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to TDIU is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


